Citation Nr: 1642507	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-30 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for an upper respiratory infection (URI).

 2. Entitlement to service connection for a left hydrocele. 

 3. Entitlement to service connection for cataracts.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran had recognized guerilla service from June 1944 to September 1945. The Veteran also claimed unrecognized guerilla service from August 1942 to May 1944 and from September 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied the instant claims.

This appeal was previously before the Board in June 2015.  At that time, the Board denied the Veteran's claim for entitlement to nonservice-connected (NSC) pension benefits, but remanded the remaining claims for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, these claims must be remanded for further development to ensure an informed decision.

The purpose of the Board's June 2015 remand was to afford the Veteran VA examinations to determine the nature and etiology of his claimed disabilities and their posited relationship, if any, to his active service.  A review of the record, however, reveals that the Veteran did not attend the scheduled VA examinations.  A notation from the VA Medical Center indicates that the examinations were canceled because the Veteran failed to "RSVP."  The May 2016 supplemental statement of the case (SSOC) notes that the RO received information that the Veteran was unable to cooperate with the VA examination scheduling process.  However, no further details were provided.  

The Board reiterates that the Veteran is pursuing these claims pro se, and as such, VA has a heightened duty to assist him.  Accordingly, the Board believes that scheduling another VA examination(s) is warranted.  In addition, a copy of all notices sent to the Veteran regarding scheduling of this VA examination(s) must be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for appropriate VA examination(s) to assist in determining the nature and etiology of his claimed upper respiratory infection, left hydrocele, and cataracts.  A copy of all notices sent to the Veteran regarding scheduling of this examination(s), to include from the VAMC, must be associated with the file.  

The entire claims file and a copy of this REMAND must be made available to the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed.  All diagnostic testing or evaluation deemed necessary should be conducted and the results reported. 

After reviewing the claims file, obtaining a complete history from the Veteran, and conducting any necessary physical examination and diagnostic testing, the examiner(s) should diagnose and describe in detail all current disorders related to his claimed upper respiratory infection, left hydrocele, and cataracts found to be present.

As to each identified disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current condition had its clinical onset during active service or is related to any in-service disease, event, or injury. 

In obtaining the relevant history from the Veteran, the examiner(s) should note that, as a combat Veteran, his statements concerning in-service, combat-related events or injuries should be taken as credible, absent clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304(d).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner(s) must provide a complete rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

The Veteran is hereby advised that failure to report for this medical examination(s), without good cause, may have adverse consequences on these pending claims as it would require deciding them based on the existing evidence of record.  38 C.F.R. § 3.655

 2. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.

3. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case (SSOC) and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORNZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



